888 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. JORDAN, Plaintiff-Appellant,v.Michael JOHNSON and James Bundy, Defendant-Appellees.
No. 88-1525.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1989.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, JR., Senior Circuit Judge.

ORDER

1
Appellant Ronald L. Jordan appeals the District Court's Order Granting Defendants' Motion for Summary Judgment.  The District Court determined that appellant's 42 U.S.C. Sec. 1983 claim was barred by the applicable statute of limitations.  Appellant argues that his claim was tolled pursuant to Mich.Comp. Laws Ann. Sec. 600.5856 (West 1987).


2
Appellees have filed a stipulation to grant appellant's requested relief.  The recent Supreme Court case, Hardin v. Straub, 109 S.Ct. 1998 (1989), effectively overturned Higley v. Michigan Dept. of Corrections, 835 F.2d 623 (6th Cir.1987), upon which the District Court relied.  Appellee has stipulated that because the Court in Hardin held that Mich.Comp. Laws Ann. Sec. 600.5851(1) (West 1987) is applicable in Sec. 1983 cases, this Court should vacate the Order of the District Court granting Defendant's Motion for Summary Judgment.


3
Accordingly, the Order of the District Court is vacated and the case is remanded to the District Court for further proceedings.